          Case 2:20-cv-03529-JMY Document 19 Filed 12/14/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Michael Melvin, et al

                              Plaintiffs,
           v.

Honorable James Francis Kenney, et al                    Civil Action No. 20-3529

                                   Defendants.



   PLAINTIFFS’ REPLY TO OPPOSITION TO MOTION TO VACATE JUDGMENT

       Plaintiffs Michael Melvin, Dan Farrelly, Brion Milligan, Mark Palma, Robert Bannan,

Steven Hartzell, Jesus Cruz, and Mario Bocelli (collectively “Plaintiffs”) by and through

counsel, respectfully request a hearing on their Motion to Vacate Entry of Judgment, in order

that they may provide oral argument on the compelling reasons why this case should respectfully

proceed on the merits and not be dismissed for an inadvertent scheduling error during a period

when communication between Plaintiffs’ counsel and their supporting staff was impaired by the

worsening Covid-19 pandemic.

       On December 9, 2020, Plaintiffs filed their proposed opposition to the Defendant motion

to dismiss to show their good faith, in anticipation that this honorable Court would consider

vacating its prior dismissal order and allow this case to proceed.

       No prejudice would result to the Defendants should the Court grant Plaintiffs’ motion to

set-aside the order of November 25, 2020, as it is in the interests of all concerned, given the vital

constitutional and other important issues raised by Plaintiffs in their complaint, involving serious

violations of the constitutional and statutory rights of these former law enforcement officers who

risked their lives on a daily basis to protect the good citizens of Philadelphia, that this case be
         Case 2:20-cv-03529-JMY Document 19 Filed 12/14/20 Page 2 of 2




adjudicated on the merits, in the interest of due process, equal protection, justice and simply

fundamental fairness.



Dated: December 14, 2020                           Respectfully submitted,



                                                   /s/ Andrew Teitelman
                                                   Andrew Teitelman, Esq.
                                                   380 Red Lion Rd Ste 103
                                                   Huntingdon Valley, PA, 19006
                                                   Bar No: 43545
                                                   Tel: 267-255-6864

                                                   Counsel for Plaintiffs


                                                   Larry Klayman, Esq.
                                                   Freedom Watch, Inc.
                                                   2020 Pennsylvania Avenue N.W.
                                                   Suite 345
                                                   Washington, D.C. 20006
                                                   (310) 595-0800
                                                   leklayman@gmail.com

                                                   Of Counsel

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 14th day of December, 2020, a true copy of the

foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                  /s/ Andrew Teitelman




                                               2
